PER CURIAM:
Daniel Johnson Willis appeals the district court’s order denying his motion for leave to file a new civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm the order for the reasons stated by the district court. In re: Daniel Willis, No. 4:08-mc-00002 (E.D.N.C. filed Feb. 7 & entered Feb. 8, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.